Exhibit 99.2 Ixtaca Project Almaden Minerals Ltd. NI 43-101 TECHNICAL REPORT PRELIMINARY ECONOMIC ASSESSMENT OF THE IXTACA PROJECT Mexico 618,800E and 2,176,100N (NAD83 Zone 14) Submitted to: Almaden Minerals Ltd. 13 May 2014 Moose Mountain Technical Services Jesse Aarsen, P.Eng. 1975 1st Ave. South Cranbrook, B.C.V1C 6Y3, Canada Tel: 250.489.1212 Email: jessea@moosemmc.com Ixtaca Project Almaden Minerals Ltd. DATE & SIGNATURE PAGE I, Jesse J. Aarsen, B.Sc. Mining Engineering, P.Eng., of Fernie B.C. certify that I have overseen the assembly of this Technical Report titled "Preliminary Economic Assessment of the Ixtaca Project" dated 13 May 2014.I have relied on the expert opinions of the Qualified Persons listed in the report for areas outside of my relevant experience. This report fairly and accurately represents the information that has been made available to myself as of the date of the report and complies with the National Instrument 43-101 standards. “ORIGINAL SIGNED AND SEALED” Jesse J. AarsenDated the 13th of May, 2014. P.Eng. 13 May 2014 Page | i Ixtaca Project Almaden Minerals Ltd. CERTIFICATE & DATE PAGES I, Jesse J. Aarsen, B.Sc. Mining Engineering, P.Eng., of Fernie B.C. do hereby certify that: 1. I am an Associate (Mining Engineer) with Moose Mountain Technical Services with a business address of 1975-1st Avenue South, Cranbrook BC, V1C 6Y3. 2. This certificate applies to the technical report entitled “Preliminary Economic Assessment of the Ixtaca Project” dated 13 May 2014 (the “Technical Report”) 3. I graduated with a Bachelor of Science degree in Mining Engineering Co-op from the University of Alberta in April 2002. 4. I am a member in good standing of the Association of Professional Engineers and Geoscientists of British Columbia (#38709) and the Association of Professional Engineers and Geoscientists of Alberta (#74969). 5. I have worked as a mining engineer for a total of 10 years since my graduation from university. I have also taken a 2 year period for personal travel throughout the world. My relevant experience for the purpose of the Technical Report includes: · 2002 to 2005 – employed at complex coal mine in the Elk Valley working as a short range, long range, dispatch, and pit engineer. Preparation of budget levels mine plans and cost inputs, oversaw operation of personal designs and acting in supervisory-role positions as needed. · Since 2007 – Consulting mining engineer specializing in mine planning and project development. Completion of mine plans for complex coal operating mines in north-eastern British Columbia and an open-pit copper/molybdenum mine in central British Columbia. Supervisory role in large multi-disciplinary studies for projects in both coal and hard-rock settings in Canada and Mongolia. Responsible for building several coal geology and block models and calculation of mineral resources under the supervision of a P.Geo. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 (“the Instrument”) and certify that by reason of my education, affiliation with a professional associations and past relevant work experience, I am a “Qualified Person” for the purposes of the Instrument. 7. I have visited the site on April 30-May 01, 2013. 8. I have prepared and am responsible for the mining, infrastructure and economic components of Chapter 1; as well as Chapters 15, 16, 18, 21, 22, 25, and 26 of the Technical Report. 9. I am independent of Almaden Minerals applying the tests in Section 1.5 of the Instrument. I have had no previous involvement with the Property that is the subject of the Technical Report. I have read the Instrument, and the Technical Report has been prepared in compliance with the Instrument. As of the date of this certificate, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated the 13th day of May 2014. “ORIGINAL SIGNED AND SEALED” Signature of Qualified Person Jesse J. Aarsen, B.Sc., P.Eng. 13 May 2014 Page | ii Ixtaca Project Almaden Minerals Ltd. I, Kristopher J. Raffle, B.Sc., P.Geo., of Vancouver B.C. do hereby certify that: 1. I am a Principal (Geologist) of APEX Geoscience Ltd. with a business address 200-9797, 45 Avenue, Edmonton, Alberta, Canada T6E-5V8. 2. This certificate applies to the technical report entitled “Preliminary Economic Assessment of the Ixtaca Project” dated 13 May 2014 (the “Technical Report”). 3. I graduated with a Bachelor of Science degree in Geology (Honours) from the University of British Columbia in 2000. 4. I am a member of the Association of Professional Engineers and Geoscientists of British Columbia (#31400). 5. I have worked as an exploration geologist for a total of 14 years since my graduation from university. My relevant experience for the purpose of the Technical Report includes: · I have supervised numerous exploration programs specific to low sulphidation epithermal gold-silver deposits having similar geologic characteristics to the Tuligtic Property throughout British Columbia, Canada; and Jalisco, Nayarit and Puebla States, Mexico. · I have authored two previous Technical Reports with respect to the Tuligtic Property dated March 13, 2013 and February 12, 2014. · During 2013 and 2014, I supervised the compilation of surface geological, geochemical, and geophysical and data for the Tuligtic Property, and conducted a review and audit of Almaden’s drill hole and QA/QC databases. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 (“the Instrument”) and certify that by reason of my education, affiliation with a professional associations and past relevant work experience, I am a “Qualified Person” for the purposes of the Instrument. 7. I have visited the site on three (3) separate occasions: October 17-20, 2011; September 23, 2012 and most recently on November 20, 2013. 8. I have prepared and am responsible for Chapters 2 through 12, 23, 24 and 27; including relevant portions of Chapters 1 and 26 of the Technical Report. 9. I am independent of Almaden Minerals applying the tests in Section 1.5 of the Instrument. I have had no previous involvement with the Property that is the subject of the Technical Report than that which is stated in 5 and 7 above. I have read the Instrument, and the Technical Report has been prepared in compliance with the Instrument. As of the date of this certificate, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated the 13th day of May 2014. “ORIGINAL SIGNED AND SEALED” Signature of Qualified Person Kristopher J. Raffle, B.Sc., P.Geo. 13 May 2014 Page | iii Ixtaca Project Almaden Minerals Ltd. I, G.H. Giroux, P.Eng. MASc, of Vancouver B.C., do hereby certify that: 1. I, G.H. Giroux, of 982 Broadview Drive, North Vancouver, British Columbia, do hereby certify that: 2. I am a consulting geological engineer with an office at #1215 - 675 West Hastings Street, Vancouver, British Columbia. 3. I am a graduate of the University of British Columbia in 1970 with a B.A. Sc. and in 1984 with a M.A. Sc., both in Geological Engineering. 4. I am a member in good standing of the Association of Professional Engineers and Geoscientists of the Province of British Columbia. 5. I have practiced my profession continuously since 1970.I have had over 30 years’ experience calculating mineral resources.I have previously completed resource estimations on a wide variety of precious metal deposits both in B.C. and around the world, many similar to the Ixtaca project. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 (“NI 43-101”) and certify that by reason of my education, past relevant work experience and affiliation with a professional association (as defined in NI 43-101), I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I am responsible for the preparation of Section 14 and relevant portions of Chapters 1 and 26 of the Technical Report titled “Preliminary Economic Assessment of the Ixtaca Project” dated 13 May, 2014 (the “Technical Report”). 8. I have not visited the Property. 9. I have completed a previous resource estimate on the Property that is the subject of the Technical Report in 2013. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the portions of the Technical Report for which I am responsible contain all scientific and technical information that is required to be disclosed to make the portions of the Technical Report for which I am responsible not misleading. I am independent of the issuer applying all of the tests in Section 1.5 of NI 43-101. I have read NI 43-101, and the portions of the Technical Report for which I am responsible have been prepared in compliance with NI 43-101. Dated the 13th day of May 2014. “ORIGINAL SIGNED AND SEALED” Signature of Qualified Person G. H. Giroux, P.Eng., MASc. 13 May 2014 Page | iv Ixtaca Project Almaden Minerals Ltd. I, Tracey Meintjes, P.Eng., of Vancouver B.C. do hereby certify that: 1. I am a Metallurgical Engineer with Moose Mountain Technical Services with a business address at 1975 1st Avenue South, Cranbrook, BC, V1C 6Y3. 2. This certificate applies to the technical report entitled “Preliminary Economic Assessment of The Ixtaca Project” dated 13 May 2014 (the “Technical Report”). 3. I am a graduate of the Technikon Witwatersrand, (NHD Extraction Metallurgy – 1996) 4. I am a member in good standing of the Association of Professional Engineers and Geoscientists of British Columbia (#37018). 5. My relevant experience includes process engineering, operation, and supervision, and mine engineering in South Africa and North America. I have been working in my profession continuously since 1996. 6. I am a “Qualified Person” for the purposes of National Instrument 43-101 (the “Instrument”). 7. I have not visited the Property. 8. I am responsible for Sections 13, 17, and 19; including metallurgical and processing portions of Chapters 1 and 26 of the Technical Report. 9. I am independent of Almaden Minerals as defined by Section 1.5 of the Instrument. I have had no previous involvement with the Property that is the subject of the Technical Report. I have read the Instrument and the Technical Report has been prepared in compliance with the Instrument. As of the date of this certificate, to the best of my knowledge, information, and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated the 13th day of May 2014. “ORIGINAL SIGNED AND SEALED” Signature of Qualified Person Tracey D. Meintjes, P.Eng. 13 May 2014 Page | v Ixtaca Project Almaden Minerals Ltd. I, Ken Embree, P.Eng., of Vancouver B.C. do hereby certify that: 1. This certificate applies to the technical report titled “Preliminary Economic Assessment of the Ixtaca Project”, with an effective date 13 May 2014 prepared for Almaden Minerals Ltd.; 2. I am currently employed as Managing Principal with Knight Piésold Ltd. with an office at 1400 – 750 West Pender St, Vancouver, BC Canada; 3. I am a graduate of the University of Saskatchewan with a Degree (B.A.Sc.) in Geological Engineering, 1986. I have practiced my profession continuously since 1986; 4. I am a Professional Engineer (17,439) with the Association of Professional Engineers and Geoscientists of British Columbia; 5. I have read the definition of "qualified person" set out in National Instrument 43-101 (NI 43-101) and certify that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a "qualified person" for the purposes of NI 43-101.I am independent of the Issuer and related companies applying all of the tests in Section 1.5 of the National Instrument 43-101; 6. I have not visited the Ixtaca Project site; 7. I am responsible for and/or shared responsibility for Section numbers 16.7, 18.5 and 20; and including relevant portions of Chapters 1 and 26 of the Technical Report. 8. I have not had prior involvement with the Property that is the subject of the Preliminary Economic Assessment; 9. As of the date of this certificate, to the best of my knowledge, information and belief, this technical report contains all scientific and technical information that is required to be disclosed to make the technical report not misleading; I have read NI 43-101, and the Technical Report has been prepared in compliance with NI 43-101 and Form 43-101F1. Dated the 13th day of May 2014. “ORIGINAL SIGNED AND SEALED” Signature of Qualified Person Ken Embree, P.Eng. 13 May 2014 Page | vi Ixtaca Project Almaden Minerals Ltd. TABLE OF CONTENTS SUMMARY 1 Introduction 1 Property Description and Location 1 Accessibility, Climate, Local Resources, Infrastructure, Physiography 1 History 1 Geological Setting and Mineralization 2 Exploration 3 Drilling 3 Sample Preparation, Analyses and Security 3 Data Verification 4 Metallurgy 5 Resource Estimate 5 Proposed Development Plan 6 Capital and Operating Costs 7 Economic Analysis 8 Environmental and Social Considerations 9 Conclusions and Recommendations 10 INTRODUCTION 11 RELIANCE ON OTHER EXPERTS 12 PROPERTY DESCRIPTION AND LOCATION 13 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 17 HISTORY 18 GEOLOGICAL SETTING AND MINERALIZATION 20 Regional Geology 20 Property Geology 22 Mineralization 25 Steam Heated Alteration, Replacement Silification and Other Surficial Geothermal Manifestations 26 DEPOSIT TYPES 28 Epithermal Gold-Silver Deposits 28 Porphyry Copper-Gold-Molybdenum and Lead-Zinc Skarn Deposits 32 EXPLORATION 33 Rock Geochemistry 33 Soil Geochemistry 33 Ground Geophysics 36 Magnetics 36 Induced Polarization/Resistivity 36 CSAMT/CSIP 36 DRILLING 38 Introduction 38 Main Ixtaca and Ixtaca North Zones 40 Chemalaco Zone 46 SAMPLE PREPARATION, ANALYSES AND SECURITY 52 Sample Preparation and Analyses 52 Rock Grab and Soil Geochemical Samples 52 13 May 2014 Page | vii Ixtaca Project Almaden Minerals Ltd. Almaden Drill Core 53 Author's Drill Core 54 Quality Assurance / Quality Control Procedures 55 Analytical Standards 55 Blanks 59 Duplicates 60 Independent Audit of Almaden Drillhole Database 62 Collar Coordinate and Downhole Survey Databases 62 Drill Core Assay Database 62 DATA VERIFICATION 63 MINERAL PROCESSING AND METALLURGICAL TESTING 64 Introduction 64 Composite Sample Location 64 Composite Sample's Characteristics 66 Metallurgical Testwork 68 Bond Ball Work Index (BWi) 68 Gravity Recoverable Gold 68 Flotation Reagents 69 Effect of Grind Size on the Recovery of Gold and Silver 69 Effect of %Solids on the Recovery of Gold and Silver 70 Effect of Flotation pH on the Recovery of Gold and Silver 70 Preliminary Leach Testwork 71 Deleterious Elements 72 Process Criteria 72 MINERAL RESOURCE ESTIMATES 73 Data Analysis 73 Composites 77 Variography 79 Block Model 81 Bulk Density 81 Grade Interpolation 83 Classification 84 Block Model Verification 93 MINERAL RESERVE ESTIMATES 99 MINING METHOD Introduction Mining Datum Production Rate Consideration Mine Planning 3d Block Model and MineSight Project Net Smelter Return (NSR) Mining Loss and Dilution Economic Pit Limits and Pit Designs Pit Optimization Method Economic Pit Limit Assessment Pit Slope Angles Process Recoveries LG Economic Pit Limits Detailed Pit Design 13 May 2014 Page | viii Ixtaca Project Almaden Minerals Ltd. Pit Resource Mine Plan Mine Production Schedule Rock Storage Facilities (RSF) Mine Production Detail Mine Operations Mine Closure and Reclamation Mine Equipment Drilling Blasting Loading Hauling RECOVERY METHODS PROJECT INFRASTRUCTURE Site Access Process Area and Lab Maintenance Facility Temporary Low Grade Stockpile Tailings and Rock Management Site Wide Water Management Rock and Tailings Storage MARKET STUDIES AND CONTRACTS ENVIRONMENTAL STUDIES, PERMITTING, AND SOCIAL OR COMMUNITY IMPACT Environmental Studies Previous Environmental Studies Known Environmental Issues Permitting Permitting Requirements Social or Community Information Potential Social or Community Requirements and/or Plans Mine Closure CAPITAL AND OPERATING COSTS Start-up Capital Cost Estimate Site Infrastructure Treatment Management Facility and Water Management Pre-stripping Mining Equipment Processing and Plant Indirects, EPCM, Contingencies and Owner's Costs Sustaining Capital Operating Cost Estimate Contractor Mining Processing Stockpile Rehandle Tailings Management Facility Water Management Reclamation General & Administration 13 May 2014 Page | ix Ixtaca Project Almaden Minerals Ltd. General Mine Expense Cost of Production ECONOMIC ANALYSIS Introduction Taxes and Mining Duties Metal Price Scenarios Sensitivity Analysis ADJACENT PROPERTIES Santa Fe Metals Corp. Cuyoaco Property Pau Skarn Project Santa Anita Project Minera Frisco S.A. de C.V. Espejeras OTHER RELEVANT DATA AND INFORMATION INTERPRETATION AND CONCLUSIONS RECOMMENDATIONS Geology Recommendations Geotechnical/Hydrogeological Recommendations Pit Slope Design Tailings, Rock, and Water Management Recommendations Mining Recommendations Process Recommendations Environmental Recommendations Infrastructure Recommendations REFERENCES 13 May 2014 Page | x Ixtaca Project Almaden Minerals Ltd. LIST OF TABLES Table 1-1 Comparison of 2014 vs. 2013 Mineral Resource Calculation for Mineralized Portion of Blocks (with 0.5g/t AuEq Cut-off) 5 Table 1-2 Recovered In-pit Resources and Diluted Grade 6 Table 1-3 Projected Start-up Capital Costs (USD million) 7 Table 1-4 Projected average LOM operating costs ($/tonne mill feed) 8 Table 1-5 Summary of Ixtaca Gold-Silver Economic Results 8 Table 1-6 Pre-Tax NPV (5%) and Pre-Tax IRR Sensitivities 8 Table 4-1 Tuligtic Property Mineral Claims 13 Table 4-2 Exploitation Claim Minimum Expenditure/Production Value Requirements 16 Table 8-1 Classification of Epithermal Deposits 29 Table 10-1 Tuligtic Property Drilling Summary 2010-2013 38 Table 10-2 Tuligtic Property Down Hole Survey Statistics 39 Table 10-3 Section 10+675E Significant Drill Intercepts (Main Ixtaca and Ixtaca North Zones) 43 Table 10-4 Section 10+375E Significant Drill intercepts (Main Ixtaca Zone) 45 Table 10-5 Section 50+050N Significant Drill intercepts (Chemalaco Zone) 47 Table 12-1 Authors Independent Drill Core Sample Assays 63 Table 13-1 Metallurgical Composite Sample's Head Assays 66 Table 13-2 Ixtaca Minable Deposit's Average Head Grade 66 Table 13-3 Total Metallurgical Tests 68 Table 13-4 Bond Work Index Results 68 Table 13-5 Gravity Recoverable Gold 68 Table 13-6 Flotation Reagents 69 Table 14-1 Assay Statistics for Gold and Silver Sorted by Mineralized Zone 74 Table 14-2 Cap Levels for Gold and Silver 77 Table 14-3 Capped Assay Statistics for Gold and Silver Sorted by Domain 77 Table 14-4 3m Composite Statistics for Gold and Silver Sorted by Mineralized Zone 78 Table 14-5 Pearson Correlation Coefficients for Au - Ag Geologic Domains 79 Table 14-6 Semivariogram Parameters for Gold and Silver 80 Table 14-7 Specific Gravity Determinations Sorted by Cross Section 82 Table 14-8 Specific Gravity Determinations Sorted by Lithology 82 Table 14-9 Kriging Parameters for Gold in Each Domain 84 Table 14-10 Measured Resource for Mineralized Portion of Blocks 86 Table 14-11 Indicated Resource for Mineralized Portion of Blocks 87 Table 14-12 Inferred Resource for Mineralized Portion of Blocks 87 Table 14-13 M + I Resource for Mineralized Portion of Blocks 87 Table 14-14 Measured Resource for Total Blocks 88 Table 14-15 Indicated Resource for Total Blocks 88 Table 14-16 Inferred Resource for Total Blocks 88 Table 14-17 M +I Resource for Total Blocks 89 Table 14-18 Measured Resource for Mineralized Portion of Blocks 89 13 May 2014 Page | xi Ixtaca Project Almaden Minerals Ltd. Table 14-19 Indicated Resource for Mineralized Portion of Blocks 90 Table 14-20 Inferred Resource for Mineralized Portion of Blocks 90 Table 14-21 Measured + Indicated Resource for Mineralized Portion of Blocks 91 Table 14-22 Measured Resource for Total Blocks 91 Table 14-23 Indicated Resource for Total Blocks 91 Table 14-24 Inferred Resource for Total Blocks 92 Table 14-25 Measured + Indicated Resource for Total Blocks 92 Table 14-26 Comparison of Composite Mean Au Grade to Block Mean Au Grade 93 Table 16-1 Summarized In-Pit Resources Table 16-2 Summarized In-Pit Resources by Pit Phase Table 16-3 Ixtaca 3D Block Model Limits Table 16-4 Block Model Rotation Parameters Table 16-5 Ixtaca 3DBM Items Table 16-6 Metal Prices and NSP used for Ultimate Pit Selection Table 16-7 Recovery Results Table 16-8 Ixtaca Mining Loss and Dilution Table 16-9 Unit Mining Cost per tonne Table 16-10 Ixtaca Unit Process Costs Table 16-11 Ixtaca Pit Slope Assumptions Table 16-12 Pit Optimization Parameters Table 16-13 Ultimate LG Pit Resource Table 16-14 Design Basis for Pit Design Table 16-15 Equipment Guidelines Table 16-16 Summarized Pit Delineated Resource Table 16-17 Shovel and Truck Availabilities Used in MSSP Table 16-18 MSHaulage Design Criteria Table 16-19 MSSP Schedule Scenarios Table 16-20 LOM Production Schedule - Base Case Table 16-21 LOM Waste Rock Schedule Table 16-22 LOM Mobile Fleet Requirements Table 21-1 Capital Cost Estimates for Ixtaca Project Table 21-2 Mining Fleet Capital Cost Table 21-3 Projected Operating Costs Table 21-4 Projected Operating Costs per mill feed tonne Table 21-5 Annual General Mine Expense Costs - USD Table 22-1 Metal Price Scenarios Table 22-2 Pre-Tax NPV (5%) and IRR Sensitivities Table 25-1 Risk factors and Mitigation 13 May 2014 Page | xii Ixtaca Project Almaden Minerals Ltd. LIST OF FIGURES Figure 1-1 Ixtaca Base Case Production Schedule 7 Figure 4-1 General Location 14 Figure 4-2 Tuligtic Property Mineral Claims 15 Figure 7-1 Regional Geology 21 Figure 7-2 Geology of the Ixtaca Area 24 Figure 8-1 Schematic Cross-section of an Epithermal Au-Ag Deposit 31 Figure 9-1 Exploration Overview Showing Gold in Soil Anomalies and Extent of Geophysical Surveys 35 Figure 10-1 Drillhole Locations 42 Figure 10-2 Section 10+675E through the Ixtaca Main and North Zones 49 Figure 10-3 Section 10+375E through the Ixtaca Main Zone 50 Figure 10-4 Section 50+050N through the Chemalaco Zone 51 Figure 11-1 QA/QC Analytical Standards 57 Figure 11-2 QA/QC Blanks 60 Figure 11-3 QA/QC Duplicates 61 Figure 13-1 Composite Sample Location 65 Figure 13-2 Gold's Head Grade Comparison between Metallurgical Composite and Mill Feed 66 Figure 13-3 Silver's Head Grade Comparison between Metallurgical Composite and Mill Feed 67 Figure 13-4 Composite Gold Grade Relative to LOM 67 Figure 13-5 Effect of Grind Size on Flotation Metal Recovery 69 Figure 13-6 Effect of Solids Concentration of Metal Recovery 70 Figure 13-7 Effect of PH on Metal Recovery for Volcanics 71 Figure 13-8 Leaching of Rougher Concentrate 71 Figure 14-1 Isometric View Looking N Showing the Geologic Solids 74 Figure 14-2 Lognormal Cumulative Frequency Plot for Au as a Function of Domain 75 Figure 14-3 Lognormal Cumulative Frequency Plot for Ag as a Function of Domain 76 Figure 14-4 Isometric View Looking NW Showing Blocks 81 Figure 14-5 Ixtaca 2250 Level Plan Showing Estimated Gold in Blocks 94 Figure 14-6 Ixtaca 2200 Level Plan Showing Estimated Gold in Blocks 95 Figure 14-7 Ixtaca 2150 Level Plan Showing Estimated Gold in Blocks 96 Figure 14-8 Ixtaca 2100 Level Plan Showing Estimated Gold in Blocks 97 Figure 14-9 Ixtaca 2050 Level Plan Showing Estimated Gold in Blocks 98 Figure 16-1 Ixtaca Resource Area with 10m Contours Figure 16-2 NSP LG Sensitivity Summary Figure 16-3 Section +500N Figure 16-4 Mill Feed Sensitivity Figure 16-5 Plan view of Ixtaca LG pit shells and NSR Figure 16-6 Sample cross-section (+450E looking North-East) 13 May 2014 Page | xiii Ixtaca Project Almaden Minerals Ltd. Figure 16-7 Dual Lane External Haul Road Cross Section Figure 16-8 Dual Lane High Wall Road Cross Section Figure 16-9 Single Lane High Wall Haul Road Cross Section Figure 16-10 Single Lane External Haul Road Cross Section Figure 16-11 Phase 01- Design 631 Figure 16-12 Phase 02- Design 632 Figure 16-13 Phase 03- Design 623 Figure 16-14 Plan View of all Ixtaca Pit Phases Figure 16-15 Summarized Production Schedule - Doré Base Case Figure 16-16 Cumulative Strip Ratio-Doré Base Case Figure 16-17 Preliminary Tailings Management Facility Alternatives Figure 16-18 Plan View of RSF and Pit Limit General Arrangement Figure 16-19 Pre-Production Figure 16-20 Year 1 Figure 16-21 Year 2 Figure 16-22 Year 3 Figure 16-23 Year 4 Figure 16-24 Year 5 Figure 16-25 LOM Figure 16-26 General Organization Chart Figure 17-1 Ixtaca Simplified Flow Sheet Figure 18-1 Stage 1 (Start-up) Embankment Cross-section for TMF and CTMF Figure 18-2 Stage 5 (Final) Embankment Cross-sections for TMF, RSF, and CTMF Figure 18-3 Tailings Management Facility Filling Schedule Figure 19-1 Ixtaca Project Silver-Gold Production (98% Purity) Figure 21-1 Breakdown of Mill Feed Operating Costs Figure 22-1 Annual Pre-Tax Cashflow (undiscounted) Figure 22-2 Annual After-Tax Cashflow (undiscounted) Figure 22-3
